Exhibit 10.18

FIRST AMENDMENT

TO

BECKMAN COULTER, INC.

BENEFIT EQUITY TRUST AGREEMENT

This FIRST AMENDMENT TO BECKMAN COULTER, INC. BENEFIT EQUITY TRUST AGREEMENT is
entered into as of February 23, 2009 (“Amendment”), by and between Beckman
Coulter, Inc., a Delaware corporation (the “Company”), and Wells Fargo Bank,
N.A., a national banking association organized under the law of the United
States of America (the “Trustee”), and shall serve to amend the Beckman Coulter,
Inc. Benefit Equity Trust Agreement entered into as of October 5, 2004 between
the Company and Trustee (the “Agreement”).

For good and valuable consideration, the receipt of which is hereby
acknowledged, the parties agree as follows:

1. Schedule A of the Agreement is deleted and replaced with Schedule A attached
hereto.

2. Except as specifically amended hereby, all terms and conditions of the
Agreement shall remain in full force and effect. All references to the Agreement
in any other document or instrument shall be deemed to mean the Agreement as
amended by this Amendment. Capitalized terms used without definition in this
Amendment shall have the meanings ascribed to them in the Agreement.

3. This Amendment may be executed in any number of counterparts and by separate
parties hereto on separate counterparts, each of which when executed shall be
deemed an original, but all such counterparts taken together shall constitute
one and the same instrument.

4. This Amendment shall be construed in accordance with the laws of the State of
California and the obligations, rights, and remedies of the parties under this
Amendment shall be determined in accordance with such laws.

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Beckman Coulter, Inc. Benefit Equity Trust Agreement to be duly executed by
their authorized officers as of the date first set forth above.

 

BECKMAN COULTER, INC.     WELLS FARGO BANK, N.A., as Trustee By:  

/s/ Roger Plotkin

    By:  

/s/ Chris Gold

Name:   Roger Plotkin     Name:   Chris Gold Title:   Vice President and
Treasurer     Title:   Vice President



--------------------------------------------------------------------------------

SCHEDULE A

BECKMAN COULTER, INC.

BENEFIT EQUITY FUND

WELLS FARGO BANK, N.A. TRUSTEE

LIST OF PLANS

Beckman Coulter, Inc. Stock Option Plan for Non-Employee Directors

Beckman Coulter, Inc. 1998 Incentive Compensation Plan

Beckman Coulter, Inc. 2004 Long-Term Performance Plan

Beckman Coulter 2007 Long-Term Performance Plan

Beckman Coulter, Inc. Employees’ Stock Purchase Plan (U.S. and Canada)

Beckman Coulter, Inc. Savings Plan

Beckman Coulter, Inc. Option Gain Deferral Program

 

Page 2 of 2